
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21



PARENT GUARANTY


        This PARENT GUARANTY, dated as of October 30, 2002 (this "Agreement"),
is made by WYNN RESORTS, LIMITED, a Nevada corporation ("Wynn Resorts"), in
favor of Wells Fargo Bank Nevada National Association not in its individual
capacity, but solely as Collateral Agent (in such capacity, the "Collateral
Agent"), the Arrangers (as defined in the Loan Agreement) and the Lenders (the
"Lenders") from time to time parties to the Loan Agreement, dated as of
October 30, 2002 (as amended, supplemented or otherwise modified from time to
time, the "Loan Agreement"), among Wynn Las Vegas, LLC, a Nevada limited
liability company (the "Borrower"), the Lenders and the Collateral Agent.


RECITALS


        WHEREAS, pursuant to the Loan Agreement, the Lenders have severally
agreed to make loans to the Borrower upon the terms and subject to the
conditions set forth therein;

        WHEREAS, Wynn Resorts indirectly owns 100% of the Capital Stock of the
Borrower;

        WHEREAS, the proceeds of the loans under the Loan Agreement will be
used, in part, to enable the Borrower to make valuable transfers to one or more
other Persons, each of which are directly or indirectly wholly-owned
Subsidiaries of Wynn Resorts;

        WHEREAS, Wynn Resorts will derive substantial direct and indirect
benefit from the making of the loans under the Loan Agreement; and

        WHEREAS, it is a condition precedent to the obligations of the Lenders
to make their respective loans to the Borrower under the Loan Agreement that
Wynn Resorts shall have executed and delivered this Agreement to the Collateral
Agent for the ratable benefit of the Secured Parties;

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to enter into the Loan Agreement and to induce the Lenders to make their
respective loans to the Borrower thereunder, Wynn Resorts hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:


DEFINED TERMS


        Section 1.1.    Definitions.    Any capitalized terms used in this
Agreement which are not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Loan Agreement.

        (b)  The following terms shall have the following meanings:

        "Borrower Obligations":    the collective reference to the Obligations
of the Borrower.

        "Guarantor Obligations":    with respect to Wynn Resorts, all
obligations and liabilities of Wynn Resorts which may arise under or in
connection with this Agreement (including, without limitation, under Section 2)
or any other Loan Document to which Wynn Resorts is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Secured Party that are required to be
paid by Wynn Resorts pursuant to the terms of this Agreement or any other Loan
Document).

        "Obligations":    (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of Wynn Resorts, its Guarantor Obligations.

        "Other Guarantors":    collectively, the Guarantors other than Wynn
Resorts and any other Person who guaranties the Borrower Obligations for the
benefit of the Secured Parties.

        "Secured Parties":    collectively, the Arranger, the Collateral Agent
and the Lenders.

--------------------------------------------------------------------------------


        "Wynn Put Agreement":    the Agreement, dated as of June 13, 2002, among
Stephen A. Wynn and Wynn Resorts, relating to the Buy-Sell Agreement, dated as
of June 13, 2002, among Stephen A. Wynn, Kazuo Okada, Aruze USA and Aruze Corp.

        Section 1.2.    Other Definitional Provisions.    (a) The words
"hereof," "herein," "hereto" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

        (b)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (c)  The expressions "payment in full," "paid in full" and any other
similar terms or phrases when used herein with respect to the Borrower
Obligations shall mean the unconditional, final and irrevocable payment in full,
in immediately available funds, of all of the Borrower Obligations.


SECTION 2

GUARANTEE


        Section 2.1.    Guarantee.    (a) Wynn Resorts hereby unconditionally
and irrevocably, guarantees to the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

        (b)  The guarantee contained in this Section 2 shall remain in full
force and effect until payment in full of all Borrower Obligations.

        (c)  No payment made by the Borrower, Wynn Resorts, any Other Guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, Wynn Resorts, any Other Guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Wynn
Resorts hereunder which shall, notwithstanding any such payment (other than any
payment made by Wynn Resorts in respect of the Obligations or any payment
received or collected from Wynn Resorts in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of Wynn Resorts hereunder
until the Guarantor Obligations are paid in full.

        Section 2.2.    Rights of Reimbursement, Contribution and
Subrogation.    (a) In case any payment is made on account of the Obligations by
Wynn Resorts or is received or collected on account of the Obligations from Wynn
Resorts or its property, Wynn Resorts may be entitled, subject to and upon
payment in full of the Obligations, (A) to demand and enforce reimbursement for
the full amount of such payment from the Borrower and (B) to demand and enforce
contribution in respect of such payment from each Other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) Wynn Resorts
and each Other Guarantor pays its fair share of the unreimbursed portion of such
payment.

        (b)  [Reserved]

        (c)  All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of Wynn Resorts as
to any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, Wynn Resorts shall not demand or receive any payment or
distribution whatsoever (whether in cash, property or securities or otherwise)
on account of any such right or claim. If any such payment or distribution is
made or becomes available to

2

--------------------------------------------------------------------------------


Wynn Resorts in any bankruptcy case or receivership, insolvency or liquidation
proceeding, such payment or distribution shall be delivered by the Person making
such payment or distribution directly to the Collateral Agent, for application
to the payment of the Obligations. If any such payment or distribution is
received by Wynn Resorts, it shall be held by Wynn Resorts in trust, as trustee
of an express trust for the benefit of the Secured Parties, and shall forthwith
be transferred and delivered by Wynn Resorts to the Collateral Agent, in the
exact form received and, if necessary, duly endorsed.

        (d)  The obligations of Wynn Resorts under this Agreement, including its
liability for the Obligations, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
Wynn Resorts or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

        (e)  Wynn Resorts reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any Other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to Section 2.2 and (ii) neither the Collateral Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right,
except as provided in Section 2.2(c).

        (f)    Wynn Resorts waives any right or claims of right to cause a
marshalling of the Borrower's, Wynn Resorts' or any Other Guarantor's assets or
to proceed against Wynn Resorts, the Borrower or any Other Guarantor in any
particular order, including, but not limited to, any right arising out of Nevada
Revised Statutes 40.430.

        Section 2.3.    Amendments, etc. with respect to the Borrower
Obligations.    Wynn Resorts shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Other Guarantor and without
notice to or further assent by any such guarantor, any demand for payment of any
of the Borrower Obligations made by any Secured Party may be rescinded by such
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and the Loan Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent (or the requisite Lenders under the Loan Agreement or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

        Section 2.4.    Guarantee Absolute and Unconditional.    Wynn Resorts
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by any Secured
Party upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and Wynn
Resorts or any of the Other Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the

3

--------------------------------------------------------------------------------


guarantee contained in this Section 2. Wynn Resorts waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower, Wynn Resorts or any of the Other Guarantors. Wynn Resorts
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance without regard to (a) the validity or enforceability of the Loan
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
hereunder) which may at any time be available to or be asserted by the Borrower
or any other Person against any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or Wynn
Resorts) which constitutes, or might be construed to constitute, an equitable or
legal discharge of the Borrower for the Borrower Obligations, or of Wynn Resorts
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against Wynn Resorts, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any Other Guarantor or any
other Person or against any guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any Other Guarantor or any other Person or to realize upon
any such guarantee or to exercise any such right of offset, or any release of
the Borrower, any Other Guarantor or any other Person or any such guarantee or
right of offset, shall not relieve Wynn Resorts of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
Wynn Resorts. For the purposes hereof "demand" shall include the commencement
and continuance of any legal proceedings.

        Section 2.5.    Reinstatement.    The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, Wynn Resorts or any Other Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower, Wynn Resorts or any Other Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

        Section 2.6.    Payments.    Wynn Resorts hereby guarantees that
payments pursuant to Sections 2.1 and 6.4 hereof will be paid to the Collateral
Agent without set-off or counterclaim in Dollars in immediately available funds
at the office of the Collateral Agent specified in the Loan Agreement.


SECTION 3

ASSURANCES


        Section 3.1.    [Reserved]    

        Section 3.2.    Further Assurances.    Wynn Resorts shall execute and
deliver such additional instruments, certificates or documents, and take all
such actions as may be reasonably required from time to time in order to
(a) carry out more effectively the purposes of this Agreement, (b) ensure that
this Agreement has the ranking required under this Agreement; and (c) ensure
that any of the rights granted or intended to be granted to the Secured Parties
under this Agreement or under any other instrument executed in connection
therewith or granted to Wynn Resorts thereunder or under any other instrument
executed in connection therewith are protected and enforced.

4

--------------------------------------------------------------------------------


SECTION 4

SEPARATENESS


        Wynn Resorts hereby agrees that, for so long as there continues to be
any outstanding Borrower Obligations, it shall comply with each of the
following:

        (a)  Wynn Resorts shall not conduct business in the name of any of the
Loan Parties or the Completion Guarantor (collectively, the "Wynn Group
Members"), nor shall it refer to any of the Wynn Group Members as a division,
department or other subdivision of Wynn Resorts that is not recognized as a
separate and distinct legal entity under applicable law. Wynn Resorts shall have
separate stationery, invoices and checks in its own name and shall observe all
organizational formalities. Wynn Resorts shall not refer to employees of a Wynn
Group Member as employees of Wynn Resorts or of any Affiliate of Wynn Resorts
that is not a Wynn Group Member. Wynn Resorts shall maintain arms'-length
relationships with the Wynn Group Members, except for management fees,
distributions and other specific transactions, to the extent expressly permitted
by the Loan Documents. Wynn Resorts shall maintain adequate capital in light of
its contemplated business purpose, transactions and liabilities. Wynn Resorts
shall not commingle its funds with those of the Wynn Group Entities, and in all
transactions involving the Wynn Group Entities and Wynn Resorts, the separate
funds of each of the Wynn Group Members and Wynn Resorts shall be clearly
traceable. The assets of Wynn Resorts shall remain identifiably separate from
those of the Wynn Group Members such that there will be no material difficulty
in segregating the assets of the Wynn Group Members from those of Wynn Resorts.

        (b)  Wynn Resorts shall not hold out the Wynn Group Members to be other
than legal entities separate and distinct from Wynn Resorts, and Wynn Resorts
shall not hold out that the assets of the Wynn Group Members are available to
satisfy the liabilities of Wynn Resorts. In any communications with creditors of
Wynn Resorts that refer in any way directly or indirectly to the assets,
liabilities, operations or results from operations of the Wynn Group Members,
Wynn Resorts shall ensure that such communications accurately describe the
separate existence of the Wynn Group Members and the fact that the assets of the
Wynn Group Members are not available to satisfy the liabilities of Wynn Resorts.

        (c)  Wynn Resorts shall maintain books, records and accounts separate
and apart from each of the Wynn Group Members. In any consolidated financial
statements of Wynn Resorts that refer to assets, liabilities, operations or
results from operations of the Wynn Group Members, Wynn Resorts shall, in
footnotes or otherwise, describe the assets, liabilities, operations and results
from operations of the Wynn Group Members separately from those of Wynn Resorts
and further shall note that (i) each Wynn Group Member is organized as a legal
entity separate and distinct from Wynn Resorts, (ii) there is no agreement or
other arrangement or relationship under which or pursuant to which the assets of
a Wynn Group Member have been pledged or otherwise made available to satisfy the
obligations of Wynn Resorts or any of its Affiliates that are not Wynn Group
Members and (iii) each Wynn Group Member has issued or guaranteed indebtedness
that is secured by Liens on substantially all of the assets of said Wynn Group
Member (except as otherwise permitted by the terms of the Loan Documents).

        (d)  In addition to the foregoing, Wynn Resorts shall not take any other
action that would reasonably be expected to call into question the separate
identity of each Wynn Group Member from Wynn Resorts, or to create or increase
any risk that the assets of any Wynn Group Member will be consolidated with
those of Wynn Resorts or any other Person (other than another Wynn Group Member)
under applicable federal or state bankruptcy or insolvency law.

5

--------------------------------------------------------------------------------





SECTION 5

WYNN PUT AGREEMENT


        Wynn Resorts hereby agrees that it shall not amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, or otherwise fail to enforce, or terminate or abandon, any of
the provisions of the Wynn Put Agreement, if such amendment, modification,
waiver or other change, failure to enforce, termination or abandonment
(individually or collectively with all such amendments, modifications, waivers
and other changes, failures to enforce, terminations or abandonments taken as a
whole) would (a) have a material adverse affect on the ability of the Borrower
or any other Loan Party to develop, construct or operate the Project, (b) cause
the Completion Date to occur or result in that date occurring after the
Scheduled Completion Deadline, (c) materially impair the rights or remedies of
the Lenders or (d) materially impair the development, use or operation of the
Project. Notwithstanding the provisions of this Agreement, in no event shall
Wynn Resorts be required, by reason of this Agreement, to become a Loan Party or
otherwise to become subject to the restrictive covenants or other terms of the
Loan Agreement.


SECTION 6

MISCELLANEOUS


        Section 6.1.    Amendments in Writing.    None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 13.5 of the Loan Agreement.

        Section 6.2.    Notices.    All notices, requests and demands to or upon
the Collateral Agent or Wynn Resorts hereunder shall be effected in the manner
provided for in Section 13.6 of the Loan Agreement; provided that any such
notice, request or demand to or upon Wynn Resorts shall be addressed to Wynn
Resorts at its notice address set forth below:

Wynn Resorts, Limited
c/o Wynn Resorts, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Mr. Marc H. Rubinstein
            Sr. Vice President & General Counsel
Phone: (702) 733-4556
Fax:      (702) 733-4596

        Section 6.3.    No Waiver by Course of Conduct; Cumulative
Remedies.    No Secured Party shall by any act (except by a written instrument
pursuant to Section 6.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by any Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        Section 6.4.    Enforcement Expenses; Indemnification.    (a) Wynn
Resorts agrees to pay or reimburse each Secured Party for all its costs and
expenses incurred in collecting against Wynn Resorts under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement,

6

--------------------------------------------------------------------------------


including, without limitation, the fees and disbursements of counsel to each
Secured Party and of counsel to the Collateral Agent.

        (b)  Wynn Resorts agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 12 of the Loan Agreement.

        (c)  The agreements in this Section 6.4 shall survive repayment of the
Borrower Obligations and all other amounts payable under the Loan Agreement and
the other Loan Documents.

        (d)  Wynn Resorts agrees that the provisions of Section 12.2 of the Loan
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

        Section 6.5.    Successors and Assigns.    This Agreement shall be
binding upon the successors and assigns of Wynn Resorts and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided, that
Wynn Resorts may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

        Section 6.6.    Set-Off.    Wynn Resorts hereby irrevocably authorizes
each Secured Party at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to Wynn Resorts or any
Other Guarantor, any such notice being expressly waived by Wynn Resorts, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of Wynn Resorts,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of Wynn Resorts to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against Wynn Resorts, in any currency, whether arising hereunder or otherwise,
as such Secured Party may elect, whether or not any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. Each Secured Party shall notify Wynn Resorts promptly
of any such set-off and the application made by such Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Secured Party may have.

        Section 6.7.    Representations and Warranties.    Wynn Resorts hereby
represents and warrants as follows: (a) Wynn Resorts has the requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (b) the execution, delivery and performance by Wynn
Resorts of this Agreement have been duly approved by all necessary corporate
action of Wynn Resorts and no other corporate proceedings on the part of Wynn
Resorts are necessary to consummate the transactions contemplated by this
Agreement, (c) this Agreement has been duly executed and delivered by Wynn
Resorts and (d) this Agreement is the legal, valid and binding obligation of
Wynn Resorts, enforceable against Wynn Resorts in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        Section 6.8.    Counterparts.    This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

7

--------------------------------------------------------------------------------


        Section 6.9.    Severability.    Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        Section 6.10.    Section Headings.    The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

        Section 6.11.    Integration.    This Agreement represents the agreement
of Wynn Resorts, the Collateral Agent and the other Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein.

        Section 6.12.    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

        Section 6.13.    Submission to Jurisdiction; Waivers.    Wynn Resorts
hereby irrevocably and unconditionally:

        (a)  submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)  agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Wynn Resorts at its
address referred to in Section 6.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

        (d)  agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

        (e)  waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        Section 6.14.    Acknowledgments.    Wynn Resorts hereby acknowledges
that:

        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

        (b)  no Secured Party has any fiduciary relationship with or duty to
Wynn Resorts arising out of or in connection with this Agreement, and the
relationship between Wynn Resorts, on the one hand, and the Secured Parties, on
the other hand, in connection herewith or therewith is solely that of
obligor/obligee; and

8

--------------------------------------------------------------------------------




        (c)  no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby among the Secured Parties or between Wynn
Resorts and the Secured Parties.

        Section 6.15.    Releases.    At such time as the Guarantor Obligations
shall have been paid in full, this Agreement and all obligations (other than
those expressly stated to survive such termination) of Wynn Resorts hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of Wynn Resorts following any
such termination, the Collateral Agent shall execute and deliver to Wynn Resorts
such documents as Wynn Resorts shall reasonably request to evidence such
termination.

        Section 6.16.    WAIVER OF JURY TRIAL.    WYNN RESORTS AND THE SECURED
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

    WYNN RESORTS, LIMITED,
a Nevada corporation
 
 
By
 
/s/  MARC. H. RUBINSTEIN      

--------------------------------------------------------------------------------

        Name:   Marc. H. Rubinstein

--------------------------------------------------------------------------------

        Title:   Sr. Vice President, General Counsel and Secretary

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21



PARENT GUARANTY
RECITALS
DEFINED TERMS
SECTION 2 GUARANTEE
SECTION 3 ASSURANCES
SECTION 4 SEPARATENESS
SECTION 5 WYNN PUT AGREEMENT
SECTION 6 MISCELLANEOUS
